              Case 2:20-cv-01438-BNW Document 24
                                              21 Filed 03/26/21
                                                       03/24/21 Page 1 of 3
                                                                          4




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
 3   S. WYETH McADAM,
     California State Bar No. 223876
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
     Telephone: (415) 268-5610
 6   Facsimile: (415) 744-0134
     E-Mail: Wyeth.McAdam@ssa.gov
 7
     Attorneys for Defendant
 8

 9

10
                                     UNITED STATES DISTRICT COURT
11
                                           DISTRICT OF NEVADA
12
     LACHEY, NIGEL,                             )
13                                              )   Case No.: 2:20-cv-01438-BNW
                   Plaintiff,                   )
14                                              )   DEFENDANT’S MOTION FOR LEAVE
            vs.                                 )   TO FILE A LATE ANSWER AND
15                                              )   CERTIFIED ADMINISTRATIVE RECORD
     ANDREW SAUL,                               )
16   Commissioner of Social Security,           )
                                                )
17                 Defendant.                   )
                                                )
18
19

20

21

22

23

24

25

26
               Case 2:20-cv-01438-BNW Document 24
                                               21 Filed 03/26/21
                                                        03/24/21 Page 2 of 3
                                                                           4




 1           Defendant Commissioner of Social Security files this motion to file his Answer to Plaintiff’s
 2   Complaint fifteen days late. The undersigned, S. Wyeth McAdam, counsel to the Commissioner,
 3   inadvertently calendared the Answer as due on April 16, 2021, instead of the correct date, March 16,

 4   2021. Ms. McAdam realised her error when she received the certified administrative record (CAR) from

 5   Social Security on March 24, 2021. Ms. McAdam immediately contacted pro se Plaintiff Mr. Lachey via

 6   email (nigelboo@gmail.com) to alert him that the CAR had come in and requesting permission to advise

 7   the court that he did not oppose the instant motion to file a late answer by March 31, 2021. Ms. McAdam
     explained that our office needed some time to review the CAR and prepare CDs and hard copies for
 8
     mailing. Plaintiff responded via email that he is “not amenable” to the instant motion. Please note, even if
 9
     the undersigned had not miscalendered the deadline, our office would not have received the CAR by the
10
     March 16 2021 deadline and would have sought another extension of time. Since communicating with
11
     Plaintiff, the undersigned has learned that the staff person in our office responsible for mailing the CARs
12
     is on leave, which may delay our office’s ability to send a paper copy and CD to Plaintiff and deliver the
13
     same to the court by March 31, 2021. Therefore, Defendant requests an extension of time until April 7,
14
     2021, to file the answer and the CAR.
15

16           ///
17

18           ///
19

20           ///
21

22           ///

23

24           ./ / /

25

26



     Def.’s Mtn file late answer/CAR; No. 2:20-cv-01438-BNW                                             1
               Case 2:20-cv-01438-BNW Document 24
                                               21 Filed 03/26/21
                                                        03/24/21 Page 3 of 3
                                                                           4




 1           Counsel did not intend to delay these proceedings and apologizes to Plaintiff and the Court for
 2   any inconvenience. In order not to cause any further delay by awaiting the Court’s order on this motion,
 3   Counsel will move forward with preparing the CAR and drafting Defendant’s Answer.

 4           Dated: March 24, 2021                            Respectfully submitted,

 5                                                            CHRISTOPHER CHIOU
                                                              Acting United States Attorney
 6
                                     By:                      /s/ S. Wyeth McAdam
 7                                                            ALLISON J. CHEUNG
                                                              Special Assistant United States Attorney
 8
                                           ORDER
 9   On the basis of good cause, the Court in its discretion GRANTS defendant's motion.
                                                     IT 4/7/2021.
     Defendant's answer to plaintiff's complaint is due IS SO ORDERED:
10

11
                                                              UNITED STATES MAGISTRATE JUDGE
12

13                                                                     March 26, 2021
                                                              DATED: ___________________________
14

15

16

17

18
19

20

21

22

23

24

25

26



     Def.’s Mtn file late answer/CAR; No. 2:20-cv-01438-BNW                                              2
